     Case 2:19-cr-00145-JAK Document 83 Filed 03/26/19 Page 1 of 5 Page ID #:216



                                                       UNITED STATES DISTRICT COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                  ~ Western Division
                                                                Plaintiff, ~
                                   vs.                                         ~ Case Number: 2:19-CR-00145-JAK-2
                                                                                                                         Indictment
                                                                               ~ Initial App. Date: 03/26/2019           Bond
 uan Cao                                                                       ~ Initial App. Time: 2:00 PM




                                                              Defendant. ~      Date Filed: 03/08/2019
                                                                         ~      Violation: 18:371, 18:]543,
                                                                         ~      18:1028A(a)(1)
                                                                         ~      CourtSmart/Reporter: ~~          ~ ~ ~Z~ ~ Z O~~

      PROCEEDINGS HELD BEFORE UNITED STATES                                ~                    CALENDAR/PROCEEDINGS SHEET
         MAGISTRATE JUDGE: Alicia G. Rosenberg                             ~                     LOCAL/OUT-OF-DISTRICT CASE



PRESENT:                      Lozada, Karl                                                                                   None
                                                                   ~AS~~1 1~E n~ 6-
                                 Deputy Clerk                             Assistant U.S. Attorney                       Interpreter/Language
          ~JNITIAL APPEARANCE NOT HELD -CONTINUED
          L~Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                 preliminary hearing OR O removal hearing /Rule 20.
             Defendant states true name ~ is as chazged ~1 is
             Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
             to file all future documents reflecting the true name as stated on the record.
             Defendant advised of consequences of false statement in financial affidavit. D Financial Affidavit ordered SEALED.
          Q Attorney: Phu Do Nguyen, Retained ~7 Appointed ~ Prev. Appointed G Poss. Contribution (see separate order)
            [7 Special appearance by:
             Government's request for detention is: ~ GRANTED ~ DENIED                   WITHDRAWN D CONTINiJED
            ~efendant is ordered: G7 Permanently Detained I J Temporarily Detained (see separate order).
          O'BAIL FIXED AT $ ZS,Q Q C~                                (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
          F7 Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: ~"7 GRANTED ~ DENIED
         D Preliminary Hearing waived.
          CC Class B Misdemeanor ~ Defendant is advised of maximum penalties
         D This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
             the setting of all further proceedings.
         O PO/PSA WARRANT C7 Counsel are directed to contact the clerk for
             District Judge                                                             for the setting of further proceedings.
            Preliminary Hearing set for                                     at 4:30 PM
         ~1 PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
         L~ Government's motion to dismiss case/defendant                                                 only: ~ GRANTED          DENIED
         G Defendants motion to dismiss for lack of probable cause: ~ GRANTED ~ DENIED
         rJ Defendant executed Waiver of Rights. ~ Process received.
             Court ORDERS defendant Held to Answer to                                    District of
              L7 Bond to transfer, if bail is posted. Defendant to report on or before
                 Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
              G7 Warrant ofremoval and. final commitment are ordered stayed until
         Q Case continued to (Date)                                           (Time)                                   AM / PM
            Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
            Proceedings will be held in the Ci Duty Courtroom                                !_~ Judge's Courtroom
         O Defendant committed to the custody of the U.S. Marshal ~7 Summons: Defendant ordered to report to USM for processing.
            Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
         C7 Abstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Origin 1 forwarded to USM.
                                         i iN ~~ ~Pt (out of Cc~To~Y
        ~~i„~LEasE o~nEx rro: _~30►J ~ S'~
        '~lOther: {~ . ~L1    ~~~      ~FP           iPt1d,1~i~         M IUI~I;~~i                         i
                          ~iP PSA ~~ USPO               ~'           +~ FINANCIAL                          f$ READY                   ~~
                                                                                                               Deputy Clerk Initials J~'
                                                                                                                                      ~~

  M-5 (10/13)                             CALENDAR/PROCEEDINGSHEET -LOCAL/OUT-OF-DISTRICT CASE                                         Page 1 of 1
                 Case 2:19-cr-00145-JAK Document 83 Filed 03/26/19 Page 2 of 5 Page ID #:217

                    UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Quang Cao                                                 Case No. CR-19-00145-JAK-2
                                               Q Defendant []Material Witness

    Violation of Title and Section: 18:371, 18:1543, 18:1028A(a)(1)
                                        Summons       ~ Out of District ~ iTNDER SEAL             ~ Modified Date:
   Check onl one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1,       Person Recognizance Signature On y            (c).0 Affidavit of Surety With Justification       Release No.
   2. ~ Unsecured Appearance Bond                              (Form CR-3) Signed by:
                                                                                                                Out on Bond set in EDCA
                                                                                                                  Release to Pretrial ONLY
   3. Q Appearance Bond
                                                                                                                ~ Release to Probation ONLY
        $ 25.000
                                                                                                                  Forthwith Release
     (a).~ Cash Deposit(Amount or 9'0~ (Form CR-7~
                                                                       With Full Deeding of Property:

     (b).Q Affidavit of Surety Without
           Justification (Form CR-4) Signed by:
            Stanley Cao                                                                                         Q ~ Conditions of Bond
                                                                                                                  (Exce tClearing-Warrants
                                                                                                                   Con~tion) Must be Met
                                                                                                                   and Posted by:

                                                                                                                3/28/19 at 4:00 p.m.

                                                                                                                   Third-Party Custody
                                                        4,~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                            or Negotiable Securities):
                                                              $                                                 ■ Bail Fixed by Court:
                                                                                                                Q
                                                       5.[]Corporate Surety Bond in the Amount of:              AGR        / kl
                                                            $                                                    (Judge /Clerk's Inifials)


                                                     PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
        The Court has ordered a Nebbia hearing under g 3142(g)(4).
        The Nebbia hearing is set for                                  at            ~ a.m. ❑ pm.

                                                ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
0■ Submit to: Q■ Pretrial Services Agency (PSA) supervision as directed by PSA; ~ Probation (USPO) supervision as directed
                                                                                                                           by USPO.
              (The agency indicated above, PSA or USPO, well be referred to below as "SupervisingAgenry.'~

■ Surrender all passports and travel documents to Supervising Agency no later than
~                                                                                                                            sign a Declaration
    re Passport and Other Travel Documents (Form CR-3~, and do not apply for a passport or other travel document during the
                                                                                                                                       pendency
    of this case.
■ Travel is restricted to California
~                                                                                           unless prior permission is granted by Supervising
    Agency to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
Q■ Maintain or actively seek employment and provide proof to Supervising Agency. Q■ Employment to be approved by Supervising
                                                                                                                             Agency.
   Maintain or begin an educational program and provide proof to Supervising Agency.

                                                                                Defendant's Initials:       L        Date: ~ ~Z ~l( q
                                                                                                                                    1 OF 4
               Case 2:19-cr-00145-JAK Document 83 Filed 03/26/19 PageCase
                                                                       3 of 5 Page ID #:218
                                                                          No. CR-19-00145-JAK-2
   Case Name: United States of America v. Quang Cao
                                                   Defendant       ~ Material Witness
       Avoid all contact, directly or indirectly(including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution,~ including but not limited to
                                                             ;~ except
   0■ Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
        of counsel. Notwithstanding this provision, you may contact ~he following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destructive devices or other dangerous weapons. ~ In order to determine compliance,
        you agree to submit to a search of your person and/or proper     by Supervising Agenry in conjunction with the U.S. Marshal.
   0 Do not use or possess any identification, mail matter, access dgvice, or any identification-related material other than in your
        own legal or true name without prior permission from Supf           Agency. 0 In order to determine compliance, you agree
       to submit to a search of your person and/or property by                Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
       permission from the Court, except
       Do not engage in tax preparation for others.
       Do not use alcohol.
       Participate in the electronic remote alcohol monitoring            as directed by Supervising Agenry and abide by all the rules and
       requirements of the program. You must pay all or part of          its for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized              0 In order to determine compliance, you agree to
       submit to a search of your person and/or property by                Agency in conjunction with the U.S. Marshal.
   Q Do not use for purposes of intoxication any controlled substa~ce analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental for physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to: ~drug and/or Q alcohol testing. If directed to        so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatmf   based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatn        t as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined 1     supervising Agency. ~Release to PSA only ~ Release to USPO only
      Submit to a mental health evaluation. If directed to do so, p.   cipate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs basid upon your ability to pay as determined by Supervising Agenry.
      Participate in the Location Monitoring Program and abide byall of the requirements of the program, under the direction of Supervising
       Agency, which       will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agen~. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              s~~r
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                        a.m. ❑ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                 Defendant's Initials:    Q~         Date:          Z
                                                                                                                                    ~b
CR-1 (02/19)                             CENTRAL DISTRICT OF                                             FORM                     PAGE 2 OF 4
                  Case 2:19-cr-00145-JAK Document 83 Filed 03/26/19 Page 4Case
      Case Name: United States of America v. Quang Cao
                                                                            of 5
                                                                               No.
                                                                                   Page ID #:219
                                                                                                                    CR-19-00145-JAK-2
                                                    Q Defendant       ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                         all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31) of
          Clear outstanding ~ warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                    days
          of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
         Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view.or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
         Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. g 14135a.

                                                                                     Defendant's Initials:   ~C         Date:    '3~ Z(~/Q
CR-1 (02/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 3 OF 4
                 Case 2:19-cr-00145-JAK Document 83 Filed 03/26/19 Page 5 of 5 Page ID #:220
      Case Name: United States of America v. Quang Cao                                                     Case No. CR-19-00145-JAK-2
                                                   Q Defendant          ~ Material Witness


                                     ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect untIl such tune as duly exonerated.

     I understand that violation ofany of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detenrion, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. Ifsaid forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously.posted in connection with this bond maybe
     forfeited.




                 ~~~Z ~~~~                                                                                       2~~~ ~ ~~~- ~~~~
     Date                                  Signature ofDefendant Material Witness                           Telephone Number




     City and State(DO NOT INCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the                                                   language this entire form
         and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                               Date



     Approved:
                              United States District Judge /Magistrate Judge                          Date

     If cash deposited: Receipt #                               for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials:      QL        Date:   ~/Z 6(~ Y
CR-1(02/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 4 OF 4
